Citation Nr: 1418308	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  14-13 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether an overpayment of dependency benefits in the amount of approximately $9,662.33 was properly created.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2009 rating action, the Atlanta RO proposed to reduce the amount of the Veteran's VA benefits due to an overpayment of dependency benefits for his son.  In a February 2009 statement, the Veteran related that he disagreed and requested waiver of any debt and disputed the validity thereof.  In a November 2009 decision, the RO implemented the reduction and explained the reasons therefore.  In November 2009, the Veteran disagreed with the reduction and asserted that the "alleged overpayment is obviously an error on the part of VA if it exists at all.  I have seen no evidence that the child collected DEA."  Following that disagreement, the Committee on Waivers and Compromises (COWAC) at the Philadelphia RO ultimately granted the Veteran a waiver of the debt.  However, the issue of validity of the debt was never addressed in a statement of the case.  

The appellant has challenged the validity of the debt by claiming that it is solely the result of administrative error on the part of VA. A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time. See 38 C.F.R. § 1.911(c)(1) (2013); see also VAOPGCPREC 6-98.  Under these circumstances where the Veteran appealed the validity of the debt, a statement of the case is required pursuant to 38 C.F.R. § 19.9(c) (2013).  

Accordingly, the case is REMANDED for the following action:

The Veteran and his attorney should be furnished an appropriate Statement of the Case addressing the issue pertaining to validity of the debt.  After the Veteran and his representative are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



